People ex rel. Burke v Franchi (2022 NY Slip Op 03807)





People v Franchi


2022 NY Slip Op 03807


Decided on June 9, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

COLLEEN D. DUFFY, J.P.
BETSY BARROS
REINALDO E. RIVERA
ROBERT J. MILLER, JJ.


2022-04223

[*1]The People of the State of New York, ex rel. Kyleen Burke, on behalf of Quandez Marshall, petitioner, 
vMichael Franchi, etc., respondent.


Laurette D. Mulry, Riverhead, NY (Kyleen Burke pro se of counsel), petitioner.
Raymond A. Tierney, District Attorney, Riverhead, NY (Jonathan D. Estreich of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to release Quandez Marshall upon his own recognizance or, in the alternative, to set reasonable bail upon Suffolk County Indictment No. 71258/2022.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Suffolk County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
DUFFY, J.P., BARROS, RIVERA and MILLER, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court